DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
-Reference 24 is not provided in the Specification. It appears reference 24 may be referring to “through-hole” in the internal air-guiding surface. 

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claimed “a spacing ring extending downwardly from inner surface of the lower inner wall, the spacing ring is provided with multiple through grooves” (as claimed in Claim 5) is not disclosed in the Applicant’s current presentation of the Specification and reference number is not provided in the Specification or the Drawing.
The claimed “through-hole” in the internal air-guiding surface as claimed in Claim 3 is not disclosed in the Applicant’s current presentation of the Specification and reference number is not provided in the Specification or the Drawing. It appears reference 24 in the Drawing may be referring to the “through-hole”.
No new matter should be entered.

NOTE: For the purposes of examination, the Examiner is interpreting the claimed spacing ring provided with multiple through grooves as shown in the annotated Figure 1 of the Applicant’s Drawings below.

    PNG
    media_image1.png
    577
    783
    media_image1.png
    Greyscale

Figure 1: Examiner's Annotated Figure 1 of the Applicant's Drawings.

Claim Objections
Claim 2 is objected to because of the following informalities:  

In Claim 2, Lines 1-2, the claim verbiage “wherein a plurality of air-guiding wings is provided equiangularly” should be changed to –wherein the air-guiding wing comprises a plurality of air-guiding wings, and the plurality of air-guiding wings is provided equiangularly—to provide clarity that the air-guiding wing comprises a plurality of air-guiding wings. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton et al. (US 20110236229, hereinafter: “Fitton”) in view of Tzeng et al. (US 6799942, hereinafter: “Tzeng”).

In Reference to Claim 1
Fitton discloses:
A diffuser, comprising: 
a lower element (60 lower portion, 84, [0043]); and 
an upper element (58 upper portion, 62, [0043]) fixed on the lower element, 
wherein the upper element and the lower element are formed separately (“The motor 56 is housed within a motor bucket comprising an upper portion 58 connected to a lower portion 60” [0043], Fig. 5); the lower element comprises a lower inner wall (inner lower wall formed by wall 60) and a lower outer wall (outer wall formed by 84), and the upper element comprises an upper inner wall (inner upper wall formed by wall 58) and an upper outer wall (outer upper wall formed by wall 62); the upper inner wall is connected to the lower inner wall to form an internal air-guiding surface (internal surface formed by inner walls 60 and 58; Fig. 5); the upper outer wall is connected to the lower outer wall to form an external air-guiding surface (external surface formed by outer walls 62 and 84; Fig. 5); the internal air-guiding surface is disposed opposite to the external air-guiding surface, and an air-guiding channel (channel 92; Fig. 5, [0048, 0050]) configured to diffuse an airflow is defined between the internal air-guiding surface and the external air-guiding surface; the upper element further comprises --an upper air-guiding wing portion-- (upper portion of diffuser 80 having spiral fins 82) for connecting the upper inner wall and the upper outer wall, and the lower element further comprising --a lower air-guiding wing portion-- (lower portion of diffuser 80 having spiral fins 82) for connecting the lower inner wall and the lower outer wall (“With reference again to FIG. 5, one of the upper portion 58 and the lower portion 60 of the motor bucket comprises a diffuser 80 in the form of a stationary disc having spiral fins 82,” [0047]; Fig. 5), --the upper air-guiding wing portion and the lower air-guiding wing portion--  form an air-guiding wing (82) for connecting the internal air-guiding surface and the external air-guiding surface;
wherein the upper outer wall and the lower outer wall are structured to be capable of contracting toward the center of the diffuser, the lower end of the upper outer wall abuts the upper end of the lower outer wall;
wherein diameter of the lower end of the lower outer wall (lower end diameter of wall 84) is bigger than diameter of the upper end of the upper outer wall (upper end diameter of wall 62).[0041-0048] (Fig. 1-9).

Although Fitton discloses --an upper air-guiding wing portion—and --a lower air-guiding wing portion—which forms an air-guiding wing (82), it appears Fitton does not disclose that the  --an upper air-guiding wing portion—and --a lower air-guiding wing portion— are separated pieces which are connected. Fitton instead discloses the air-guiding wing is a single piece.
Tzeng teaches a composite fan comprising a lower frame element (2) and an upper frame element (1). Tzeng also teaches an upper air-guide wing (15) which is connected to a lower air-guide wing (25) to form a continuous air-guide wing (Col. 3, ll. 1-34). Tzeng teaches that separate parts of the fan would allow for the parts to be removed for repair which would reduce maintenance cost (Col. 3, ll. 35-40). (Fig. 3-5).
Based on the teaching of Fitton and Tzeng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air-guiding wing (82) of Fitton by constructing it from two separate pieces --an upper air-guiding wing portion—and –a lower air-guiding wing portion— which are connected during the assembly of the lower element and the upper element as taught by Tzeng for the purpose of ease of manufacturing and ease of removability for repairing or maintenance (Col. 3, ll. 35-40; Tzeng).
In Reference to Claim 3
Fitton as modified by Tzeng discloses:
The diffuser according to claim 1, wherein a through hole (the through-hole in which the cable 106 passes out of wall 60) is formed in the internal air-guiding surface, and the through hole is located between two adjacent lower air- guiding wings (82) (“The electrical cable 106 is in the form of a ribbon cable attached to the motor at joint 108. The electrical cable 106 extending from the motor 56 passes out of the lower portion 60 of the motor bucket through spiral fin 82,” [0051]).
In Reference to Claim 5
Fitton as modified by Tzeng discloses:
The diffuser according to claim 1, further comprising a spacing ring extending downwardly from inner surface of the lower inner wall (wall 60), the spacing ring is provided with multiple through grooves (see annotated Fig. 5 of Fitton).

    PNG
    media_image2.png
    916
    1026
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 5 of Fitton.
In Reference to Claim 6
Fitton as modified by Tzeng discloses:
A centrifugal compression power system, comprising: a diffuser (80) according to claim 1 [0047] (Fig. 5).
In Reference to Claim 7
Fitton as modified by Tzeng discloses:
The centrifugal compression power system according to claim 6, further comprising: a motor (56) [0043], and an impeller (52) connected to the motor, wherein the motor is located between the diffuser and the impeller, and the diffuser is connected downstream of an airflow produced by the impeller [0043] (Fig. 5).
In Reference to Claim 8
Fitton as modified by Tzeng discloses:
A bladeless fan comprising a centrifugal compression power system, wherein the centrifugal compression power system (10, 12, 56) comprises a diffuser (80) according to claim 1.[0041-0048] (Fig. 5). 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton et al. (US 20110236229, hereinafter: “Fitton”) in view of Tzeng et al. (US 6799942, hereinafter: “Tzeng”) as applied to claim 1 above, and further in view of Staniforth et al. (US 20140210114, hereinafter: “Staniforth”).

In Reference to Claim 2
Fitton as modified by Tzeng discloses:
The diffuser according to claim 1. Fitton discloses a plurality of air-guiding wings is provided (82 spiral fins) [0047] (Fig. 5).
Fitton as modified by Tzeng is silent on a plurality of air-guiding wings is provided equiangularly.
Staniforth teaches:
A diffuser, comprising a lower element (98,82 [0087]); and an upper element (96, 86, [0043]) fixed on the lower element, wherein the upper element and the lower element are formed separately [0088]. Staniforth discloses a plurality of air-guiding wings (102) which are provided equiangularly [0088] (Fig. 10).
Based on the teaching of Fitton and Tzeng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of air-guiding wings of Fitton by arranging them equiangularly as taught by Staniforth for the purpose of providing guidance to the air emitted from the impeller. 

In Reference to Claim 4
Fitton as modified by Tzeng discloses:
The diffuser according to claim 1. Fitton discloses the upper element is connected to the lower element through snap-fit (“The motor bucket retainer 62 is connected to the open upper end of the upper base member 42, for example by a snap-fit connection,” [0043]). 
Fitton as modified by Tzeng does not disclose:
The upper element is connected to the lower element through a screw.

Staniforth teaches:
A diffuser, comprising a lower element (98,82 [0087]); and an upper element (96, 86, [0043]) fixed on the lower element, wherein the upper element and the lower element are formed separately [0088]. Staniforth teaches that two casing sections can be snap-fit connections or other manually operable fasteners (screw can be seen on Fig. 11 as annotated below) can be used to attach one casing to the other. 

Based on the teaching of Fitton and Tzeng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the lower element and the upper element of Fitton by utilizing a manual fastener such as a screw as taught by Staniforth for the purpose of utilizing a well-known alternative method of connecting one structure to another in a diffuser. 

    PNG
    media_image3.png
    736
    745
    media_image3.png
    Greyscale

Figure 3: Annotated Fig. 11 of Staniforth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 8702386), and Lin et al. (US 8210795) disclose separate guide vanes which are connected to form a continuous guide vane. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745